DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claim 2-20 are pending and being examined.  Clam 1 is canceled. Claims 2, 6, and 7 are amended.

It should be noted that art rejection is not made due to the addition of new matter.  However, upon amendment of the new matter, previous/new art rejection can be applied.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Considering claim 2, support is not provided for 40-80% by weight of the composition of pores having a diameter from 100-200 Angstroms.  Paragraph [0025] of the instant specification discloses 40-100% and more preferably 60-80% by weight of the composition of pores having a diameter of up to 400 Angstroms and preferably 100-400 Angstroms and more preferably 100-300 Angstroms.  However, there is no disclosure of pores having a diameter from 100-200 Angstroms nor is there any disclosure that 40-80% by weight of the composition of pores have a diameter from 100-200 Angstroms.
In addition, there is no disclosure that less than 10% by weight of the composition of pores have a diameter from 300-400 Angstroms.  Throughout the instant application it is disclosed that pore size of 100-400 Angstroms is desired.  Paragraph [0025] of instant application discloses a range of 100-300 Angstroms is preferred; however, there is no disclosure that a pore size of 300-400 is undesired/excluded (i.e., less than 10% of pores having a diameter of 300-400 Angstroms).  Figure 10 which shows a peak between 100-200 Angstroms and no peak at 300-400 does not show what percentage of pores have a pore size of  100-200 Angstroms and what percentage of pores have a pore size of 300-400 Angstroms.
Considering claims 6 and 7, support is not provided for less than 40% by weight of the composition of pores have a diameter from 300-400 Angstroms.  Throughout the instant application it is disclosed that pore size of 100-400 Angstroms is desired.  Paragraph [0025] of instant application discloses a range of 100-300 Angstroms is preferred; however, there is no disclosure that a pore size of 300-400 is undesired/excluded (i.e., less than 40% of pores having a diameter of 300-400 Angstroms).  Figure 10 which shows a peak between 100-200 Angstroms and no peak at 300-400 does not show what percentage of pores have a pore size of  100-300 Angstroms and what percentage of pores have a pore size of 300-400 Angstroms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734